Citation Nr: 9934561	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-16 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to increased death compensation based on the need 
for aid and attendance for the veteran's surviving spouse.  

ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1962, and died on August [redacted], 1983.  The 
appellant is the veteran's surviving spouse.  

This matter arises from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The appellant is the veteran's surviving spouse.  

3.  The appellant is shown to require some assistance in 
preparing meals, but is not shown to be bedridden or 
housebound, and does not require the assistance of others to 
ambulate, dress herself, or eat meals, and is able to protect 
herself from the hazards of her everyday environment.  

4.  The appellant is not blind, and does not have permanent 
impairment of vision in both eyes, ankylosis of one or both 
knees, one or both hips, but does have paralysis her right 
hand and arm of an unknown cause.  


CONCLUSION OF LAW

The criteria for increased death compensation on account of 
the need for regular aid and attendance have not been met.  
38 U.S.C.A. § 1122, 5107 (West 1991); 38 C.F.R. §§ 3.351, 
3.352 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim for 
entitlement to a special monthly compensation based on the 
need for regular aid and attendance is well grounded.  That 
is, her claim is plausible or capable of substantiation 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Moreover, 
the Board finds that all relevant facts have been properly 
and sufficiently developed.  The evidence includes the 
appellant's contemporaneous clinical treatment records, 
reports of two VA rating examinations, statements by the 
appellant's treating physician, and statements made by the 
appellant in her own behalf.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with the issue on appeal.  Therefore, no further action is 
necessary to meet the duty to assist the appellant with the 
development of evidence in connection with her claim.  See 
38 U.S.C.A. § 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  

Under the applicable regulations, a veteran or a veteran's 
spouse is considered to be in need of regular aid and 
attendance if he or she is blind or nearly blind; or is a 
patient in a nursing home because of mental or physical 
incapacity; or establishes a need for aid for aid and 
attendance on a factual basis according to specified 
criteria.  See 38 C.F.R. §§ 3.351(b),(c), 3.352(a) (1999).  

The following will be accorded consideration in determining 
the factual need for regular aid and attendance:  inability 
of the claimant to dress or undress herself, or to keep 
herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of the claimant to feed herself through loss 
of coordination of the upper extremities or through extreme 
weakness; inability to attend the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
See 38 C.F.R. § 3.352(a).  

"Bedridden" is a proper basis for the determination of a 
need for regular aid and attendance.  "Bedridden" is that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  See 
Id.  

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
his or her condition as a whole.  It is only necessary that 
the evidence establishes that the claimant is so helpless as 
to need regular aid and attendance, not that there is a 
constant need.  Determinations that a claimant is so 
helpless, as to be in need of regular aid and attendance will 
not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  Id.  

Contemporaneous clinical treatment records, dating from 
January 1992 to September 1997 show that the appellant was 
seen for chest pains, which were suspected to be cardiac in 
nature.  However, the appellant refused to undergo a cardiac 
catheterization, and the exact nature of the problem was 
unknown.  The appellant later complained that her chest pain 
was becoming worse, and that pain was radiating into her 
right arm.  However, while a myocardial infarction was 
suspected, the appellant refused to undergo diagnostic tests 
which would have disclosed the cause of her pain.  

In September 1997, the appellant was seen for complaints of 
weakness on her right side.  She was noted to have a history 
of coronary artery disease, and cervical spine 
osteoarthritis.  The appellant stated that she had awakened 
with painful paresthesias and eventual weakness involving the 
right side of her face, her right arm and right leg, with 
associated numbness.  All symptoms except for numbness in her 
right arm had resolved within a relatively short time.  
Cranial nerves were intact except for the right cranial nerve 
XI and central right cranial nerve VIII.  At that time, the 
appellant had 3/5 strength in the right upper extremity and 
4/5 in the right lower extremity.  Motor strength on the left 
side was 5/5.  There was also decreased sensation in the 
right upper and lower extremities.  Testing for intracranial 
hemorrhaging was negative, and no cerebral vascular accident 
was indicated by the MRI test.  The treating physicians 
ultimately concluded with diagnoses of a right upper 
extremity hemiplegia of unknown etiology, and a right lower 
extremity hemiparesis.  

A statement dated in July 1998 was received from the 
appellant's treating physician, Mary E. Newman, M.D.  Dr. 
Newman stated that she had seen the appellant since February 
1998, and that she had a persistent paralysis of her right 
arm.  Dr. Newman also indicated that she had treated the 
appellant for anxious depression and a conversion disorder.  
While there had been some improvement with psychotherapy, the 
appellant continued to experience a significant impairment 
with respect to her right arm.  Dr. Newman stated that the 
appellant's right arm paralysis limited her ability to 
conduct the normal activities of daily living, drive, and 
keep house.  She offered her opinion that she was optimistic 
that the appellant's impaired right arm would improve with 
treatment.  However, Dr. Newman indicated that she felt it 
necessary and beneficial for the appellant to receive some 
assistance with living.  

An additional statement dated in September 1998 was received 
from Dr. Newman, indicating that the appellant experienced 
what she characterized as profound difficulty in adjusting to 
the loss of her right upper extremity, and that such 
disability had impaired her ability to perform activities of 
daily living.  Dr. Newman offered as examples the extended 
period of time necessary for the appellant to groom herself.  
Dr. Newman stated that several hours were required for the 
appellant to complete her grooming process, and that she had 
difficulty in adequately performing that task.  Dr. Newman 
went on to state that while she was hopeful for the 
appellant's recovery, the appellant was decidedly impaired 
and necessitated assistance at home in order to complete even 
the more basic tasks.  She indicated that it was her 
"fervent belief that to deny [the appellant] care at this 
time in (sic) clinically harmful."  

The appellant underwent a VA rating examination in December 
1998.  The examination report shows that she was driven to 
the examination by a friend, but otherwise reported to the 
examiner unassisted.  She was not found to be hospitalized or 
bedridden and had vision in both eyes.  In addition, she did 
not wear glasses.  The examiner noted that the appellant 
appeared to be capable of managing her own funds and appeared 
to be capable of protecting herself from the hazards and 
dangers of her daily environment.  Her physical pathology 
involved subjective complaints of right arm paralysis and 
right leg weakness.  The appellant also reported experiencing 
occasional dizziness from medications for anxiety, 
depression, and tachycardia.  She also indicated that she 
experienced difficulty in taking a bath and could not 
manicure her fingernails.  In addition, the appellant stated 
that she was unable to groom her hair because she was right 
handed, and that her paralysis was in her right arm.  
Further, the appellant indicated that she was unable to wash 
her dishes and had to purchase food in packets because she 
could not use a can opener.  She also reported being unable 
to change her bed linens or prepare a proper meal.  However, 
she was noted to ambulate well, and reported being able to 
walk up and down stairs without difficulty, although she 
indicated that her right leg would become weaker whenever she 
became upset.  

In describing her typical day, the appellant stated that she 
arose at approximately 7:00 a.m. each morning, prepared 
coffee, took her medications, and otherwise got ready for the 
day.  She indicated that it took two to three hours to bathe, 
dress, and apply makeup due to her right arm impairment.  She 
indicated that she would then watch television, talk with 
friends on the telephone, take naps, read, and would go 
shopping with friends approximately twice a week.  She 
indicated that the meals she prepared would typically involve 
food from an easy-open container such as soup from a package 
and/or cereal.  Dinner usually consisted of soup and a 
sandwich.  

On examination, the appellant was found to be well developed, 
well nourished, and of normal appearance.  She did not appear 
to be disheveled or malnourished, and was generally found to 
be pleasant in conversation.  Throughout the examination, the 
appellant was noted to grasp her right arm with her left 
hand, and cradle the arm in her lap.  The muscles in her arms 
appeared to be normal and symmetric bilaterally.  In 
addition, the appellant appeared to assist the examiner in 
moving her right arm.  She reported that her right arm was 
completely numb.  The examiner also noted that given the 
appellant's subjective complaints, she experienced great 
difficulty in self feeding, fastening her clothing, bathing, 
and toileting because she lacked any strength, coordination, 
or any ability to use the right arm.  The appellant had a 
full passive range of motion but no active range of motion in 
her right arm.  She was able to ambulate throughout the 
hospital without assistance.  In addition, because the 
appellant related a long history of being unable to eat 
properly, she underwent blood testing to determine if any 
anemia or any other deficiencies were present.  On testing, 
there were no deficiencies noted.  The examiner concluded 
with diagnoses of atypical right arm paralysis without 
discernible cause, and subjective right leg weakness; 
objective bilateral lower extremity weakness episodic, 
without discernable cause.  

In January 1999, the appellant underwent a VA 
neuropsychological examination.  On testing, the appellant 
was noted to have performed marginally to poorly in all 
tasks.  The examiner noted an extensive history of abuse by 
her father and observed that she appeared to be a "very 
nice, but unsophisticated, and psychiatrically troubled 
woman."  The appellant gave a history of having suffered a 
stroke in September 1997, paralyzing her right arm.  In 
addition, the appellant reported having attempted suicide 
three times in the past and that she was unable to obtain 
employment.  She also reported experiencing great 
difficulties rising from bed in the morning and attending to 
her basic needs.  On examination, her dress was casual, 
hygiene was good, and she did not wear her corrective lenses.  
Hearing was adequate, and speech was normal.  The appellant 
was fully oriented, although she did have a limited range of 
affect with an emphasis on negativity.  Her mood was 
characterized as very depressed, judgment was intact, but 
insight was poor.  She did not appear to be delusional or to 
have hallucinations, and did not demonstrate suicidal or 
other harmful ideation.  The examiner concluded with Axis I 
diagnoses of post-traumatic stress disorder (PTSD), secondary 
to abuse perpetrated by the appellant's father; chronic major 
depression; a conversion disorder; and cognitive disorder, 
NOS.  In addition, the appellant's Axis IV diagnoses included 
limited income, social isolation, inability to care for self 
adequately, and an inability to be gainfully employed.  The 
examiner also concluded that the appellant had an Axis V 
global assessment of functioning (GAF) score of 35.  A GAF 
score of 35 suggests some impairment in reality testing or 
communication or major impairment in several areas, such as 
work, school, family relations, judgment, thinking, or mood.  

At the outset, the Board notes that the appellant is not 
blind, bedridden, or a patient in a nursing home, nor is it 
contended otherwise.  The Board also finds that the objective 
medical evidence shows that the appellant does not require 
the assistance of another person to perform activities of 
daily living such as feeding or dressing herself, keeping 
herself ordinarily clean and presentable, or tending to the 
wants of nature.  

The Board recognizes that the appellant's personal physician, 
Dr. Newman, has stated that the appellant requires assistance 
at home in order to complete the most basic tasks, and that 
to deny such benefit would be clinically harmful.  However, 
Dr. Newman did not indicate that the appellant was unable to 
complete tasks such as daily self-grooming by herself, but 
rather, that the process took several hours to complete.  The 
Board does not dispute that the appellant currently 
experiences paralysis to some degree of her right arm and 
right hand.  However, she is not shown by the objective 
medical evidence to be so severely impaired as to require 
regular aid and attendance.  

The appellant contends, in substance, that she experienced a 
stroke in September 1997, which rendered her right upper 
extremity paralyzed, and caused weakness in her right leg.  
However, the contemporaneous clinical treatment records do 
not show that the appellant suffered a stroke, and she 
refused to allow the attending physicians to perform a 
cardiac catheterization to determine whether she had 
experienced a myocardial infarction.  In any event, the 
appellant is shown to have paralysis of her right arm and 
hand, albeit for no known cause.  

The December 1998 examination report contains the examiner's 
observation that the appellant did not experience any 
difficulty in ambulating, and was able to do so without 
assistance.  While it was necessary for a friend to drive her 
to the examination site, she was able to report to the 
examination unattended.  The examiner expressly stated that 
the appellant appeared to be capable of managing her own 
funds and was capable of protecting herself from the hazards 
and dangers of her daily environment.  Further, even though 
the appellant complained of being unable to feed, bathe, 
dress, and groom herself properly, she nonetheless presented 
with a normal appearance, was not disheveled or malnourished, 
and was casually dressed.  

The appellant did not state that she was unable to feed, 
bathe, or dress herself, entirely, but rather that such 
process usually took her three hours to complete in the 
morning.  She further indicated that she was able to prepare 
food from easy-to-open packets, and a blood test did not show 
any of the vitamin or mineral deficiencies indicative of 
malnutrition.  In sum, aside from being unable to utilize her 
right arm, the appellant was not shown to be unable to keep 
herself ordinarily clean and presentable, or to be unable to 
feed herself.  

Moreover, the report of the January 1999 neuropsychological 
examination included the examiner's observations that the 
appellant appeared to have good hygiene and was casually 
dressed.  The appellant was shown to have significant 
psychiatric problems in addition to her complaints of right 
arm paralysis, but the objective evidence contained in the 
examination report did not show her to be incapable of 
meeting her most basic needs.  Further, the Axis IV diagnoses 
of social isolation, and an inability to care for herself 
adequately do not appear to be supported by the evidence of 
record.  The appellant stated in the December 1998 
examination that her friends would take her shopping twice 
per week, and that she spent three hours each morning 
grooming herself and preparing her breakfast.  The Board 
further recognizes that the appellant may be incapable of 
obtaining gainful employment, but such impairment is not a 
basis upon which to award increased death benefits based upon 
the need for regular aid and attendance.  

Based on the foregoing, and a careful review of the records 
which provide a detailed picture of the appellant's physical 
disabilities, the Board finds that the appellant is not 
helpless or so nearly helpless as to require the regular aid 
and attendance of another person.  See 38 U.S.C.A. § 1502(b) 
(West 1991); 38 C.F.R. §§ 3.351, 3.352(a).  Accordingly, such 
benefit must be denied.  



ORDER

Entitlement to increased death compensation based on the need 
for regular aid and attendance is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

